Title: To James Madison from John H. Smith, 27 June 1825
From: Smith, John H.
To: Madison, James


        
          Sir;
          27th. June 1825.
        
        I take the liberty of sending you my proposals for publishing a Weekly Paper, in the City of Richmond.
        By returning to me this Paper, with your name subscrib’d (if you think proper to become a subscriber to it) you will confer a great favour. Be pleas’d to direct to Montpelier—Hanover County. I am, Sir, with the highest Respect Your’s &c.
        
          J. H. Smith
        
      